ENTRY ORDER

                         SUPREME COURT DOCKET NO. 2013-305

                                    OCTOBER TERM, 2013

Gordon E. Campbell, Jr.                            }    APPEALED FROM:
                                                   }
                                                   }
   v.                                              }    Superior Court, Windsor Unit,
                                                   }    Civil Division
Andrew A. Pallito, Commissioner, Vermont           }
Department of Corrections
                                                   }    DOCKET NO. 229-4-13 Wrcv

                          In the above-entitled cause, the Clerk will enter:

        Appellee, the Department of Corrections, filed a motion requesting this Court to dismiss
appellant’s case as moot for lack of subject matter jurisdiction. Appellant appeals the trial court’s
summary judgment in favor of the Department in a complaint for injunctive relief against the
facility where appellant was held for undue delays in sending and receiving his mail. The
Department contends that because appellant has been transferred to a different facility since the
original complaint was filed, the claim is now moot. Appellant, in turn, argues that his case is
not moot because the same administrative directive governs all Vermont correctional facilities,
including presumably, the facility appellant transferred to. See Inmate Mail, Publications, and
Audio/Video Regulations, Vermont Department of Corrections § 409.05 (eff. Dec. 6, 2010).

         “[A] change in facts or circumstances can render a case moot if this Court can no longer
grant effective relief.” Houston v. Town of Waitsfield, 2007 VT 135, ¶ 5, 183 Vt. 543, 944 A.2d
260 (mem.) (quotations omitted). Appellant’s relocation to a new facility where he has not yet
experienced delays in sending or receiving mail is such a change in circumstances. See
Salahuddin v. Goord, 467 F.3d 263, 272 (2d Cir. 2006) (“[A]n inmate's transfer from a prison
facility generally moots claims for declaratory and injunctive relief against officials of that
facility.”). This is largely because “injunctions are designed to deter injurious conduct; thus
relief will not be granted if the conduct has been discontinued, i.e., if the case is moot.” Wild v.
Brooks, 2004 VT 74, ¶ 10, 177 Vt. 171, 862 A.2d 225. Since appellant is no longer at the
facility where he suffered delays with his mail, an injunction ordering that facility to process
mail more quickly will offer him no relief, and is therefore moot.

       Appellant’s argument that the same directive governs all Vermont correctional facilities
does not revive his claim. Though we have in past allowed a case to go forward in spite of
mootness where the issue is “capable of repetition, yet evading review,” this particular case does
not meet the test for this exception because there is not a “reasonable expectation that the same
complaining party will be subjected to the same action again.” In re Essex Search Warrants,
2012 VT 92, ¶¶ 9-10, ___ Vt. ___, 60 A.3d 707 (quotations omitted). Although it is certainly
possible that appellant may in future experience mail delays at his current facility, it is not
reasonable to expect any such delays.

        Appellant also argues that because an affidavit accompanying the Department’s motion
attesting to his facility transfer does not reference the exact day it was signed, that the
Department’s motion should be denied. Appellant provides no legal basis for this argument, nor
does he dispute that he has been transferred. Moreover, the notarized affidavit is dated “October
2013,” and as the specific day it was signed has no bearing on its contents, the failure to provide
a day does not affect the validity of the Department’s motion.

        The Department’s motion is therefore granted. Because we dismiss the appeal, we also
deny appellant’s motion for extension of time in which to file his brief. We do, however,
recognize that although the trial court granted summary judgment to the Department, it noted
that the Department “acknowledged the need to process mail more expeditiously.” If in future
appellant should suffer undue delays in sending or receiving mail at the facility where he is now
located, he is free to renew his complaint.




                                                 BY THE COURT:



                                                 Paul L. Reiber, Chief Justice


                                                 John A. Dooley, Associate Justice


                                                 Marilyn S. Skoglund, Associate Justice


                                                 Beth Robinson, Associate Justice


                                                 Geoffrey W. Crawford, Associate Justice




                                             2